DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  02/27/2020, 01/19/2021 and 09/08/2021 are acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN105610215 (machine translation is used), hereinafter 215’ in view of Park (US 2015/0270732).
         As to claims 1 and 20,  215’ discloses in figures 1-3,a charging method comprising:
           obtaining electrical parameter information of a charging circuit, the charging circuit being configured to charge one or more batteries of a UAV [the charging circuit charges the aerial drone battery (222); see page 9, paragraph 002]; and controlling , according to the electrical parameter information of the charging circuit, the charging circuit to selectively charge the one or more batteries and/or to charge an external device [charging the one more batteries simultaneously or sequentially], the external device including at least one of a remote device of the UAV or a photographing device configured to be carried by the UAV [215’ also discloses the aerial drone(10) equipped with power device (30) which could be motor, camera, and etc.; see also Page 9, paragraph 002] .
                 215’ does not disclose explicitly obtaining electrical parameter information of a charging circuit, and controlling the charging, according to the electrical parameter information of the charging circuit, the charging circuit
            Park discloses in figures 4 -6, obtaining electrical parameter information of a charging circuit, and controlling the charging , according to the electrical parameter information of the charging circuit, the charging circuit [Park discloses obtaining information from the charging source, in this case solar power, and determining or controlling charging mode; see Abstract and ¶0048].

             As to claim 2, Park discloses in figures 4-6, wherein the electrical parameter information of the charging circuit includes at least one of a power of the charging circuit, an output current of the charging circuit, or an output voltage of the charging circuit [ power information of the charging circuit is used; see Abstract, ¶0048].
          As to claim 3, 215’ discloses in figures 2-3,  wherein controlling the charging circuit to selectively charge the one or more batteries includes controlling the charging circuit to charge one of the one or more batteries first with constant current then with constant voltage [selectively charging plurality of batteries ; see page 11, ¶003].
           As to claim 4, 215’ in combination with Park discloses, wherein controlling the charging circuit to selectively charge the one or more batteries includes controlling the charging circuit to output the constant current to charge the one of the one or more batteries when the charging circuit starts to charge the one of the one or more batteries [noted that 215’ discloses selectively in sequence charging the plurality of batteries and also discloses the charging current could be constant charging, see page 4, ¶005 ,Page 7, ¶001  and Page 11, ¶003; further Park discloses constant current charging based on input power; see Abstract and ¶0048]
       As to claim 5, 215’ in combination with Pak discloses , in response to the charging circuit switching from outputting the constant current to outputting the constant voltage, controlling the charging circuit to simultaneously charge another one of the one or more batteries and/or the 
          As to claim 6, 215’ discloses in figures 2-3,  detecting a remaining power of each of the one or more batteries; and controlling the charging circuit to charge the external device in response to determining that each of the one or more batteries is fully charged [see Page 12, ¶002-003].
              As to claim 7, 215’ discloses in figure 2, wherein the charging circuit is electrically connected to the external device through a unidirectional device [external device is connected through USB interface (25): see also Page12, ¶002-003].
          As to claim 8, 215’ discloses in figure 2, wherein each of the one or more batteries is electrically connected to the charging circuit through a switch [switch (220); Page. 10; ¶002].
       As to claim 9, 215’ discloses in figure 2, wherein controlling the charging circuit to selectively charge the one or more batteries includes: controlling the switch connected to one of the one or more batteries to close for the charging circuit to charge the one of the one or more batteries.
          As to claim 10, 215” discloses in figure 2, wherein each of the one or more batteries is connected to a unidirectional device and the one or more batteries are connected in parallel through the one or more unidirectional devices [see Page 10, ¶002].
As to claim 14, 215’ discloses in figure 2, detecting a remaining power of each of the one or more batteries; and controlling the second switch to open in response to the remaining power of each of the one or more batteries is smaller than or equal to a remaining power threshold [see Page 10, ¶004, Page 11, ¶003].
As to claim 15, 215’ discloses in figure 2,  controlling the one or more batteries to charge the external device when the one or more batteries are being discharged [see Page 12, ¶002].
Claims 11-13 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over 215’ in view of Park, and in view of Davis et al. (US 6,619,060), hereinafter Davis..
             As to claim 11, neither 215’ nor Park discloses , wherein: a positive terminal of each of the one or more batteries is electrically connected to an input terminal of the corresponding unidirectional device; an output terminal of each of the one or more unidirectional devices is electrically connected to a discharge resistor; and the discharge resistor is electrically connected to a heat dissipation device.
              Davis discloses in figure 4, a positive terminal of each of the one or more batteries is electrically connected to an input terminal of the corresponding unidirectional device; an output terminal of each of the one or more unidirectional devices is electrically connected to a discharge resistor [discharge resistor (R2Fan)] ; and the discharge resistor is electrically connected to a heat dissipation device [heat dissipation fan motor (18); Col. 2, lines 39-45].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add discharge resistor in 215’s apparatus as taught by Davis in order to discharge battery voltage and decrease overheating. 
            As to claim 12, Davis discloses in figure 4, wherein the output terminal of each of the one or more unidirectional devices is electrically connected to the discharge resistor through a switch [switch 16] .
         As to claim 13, Davis discloses in figure 4, controlling the switch to close to discharge the one or more batteries through the discharge resistor [see figure 4].
As to claim 16, Davis discloses in figure 4, controlling the one or more batteries to supply power to the heat dissipation device [motor fun (18)] through the one or more unidirectional devices when the one or more batteries are being discharged [see Col. 2, lines 39-52].
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 215’ in view of Park, and in view of Davis, and further in view of Cheng (US 2016/0272044).  
             As to claim 17, neither 215’ nor Park discloses,    detecting electrical parameter information of the one or more batteries; and controlling a cooling speed of the heat dissipation device according to the electrical parameter information of the one or more batteries
               Cheng discloses in figure 1, detecting electrical parameter information of the one or more batteries; and controlling a cooling speed of the heat dissipation device according to the electrical parameter information of the one or more batteries [see¶0041-0043,  Claims 7 and 18].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify 215’s apparatus and add cooling speed based on battery parameters as taught by Cheng in order to prolong the battery life.
            As to claim 18, 215’ discloses in figures 2-3, detecting the electrical parameter information of the one or more batteries: displaying the electrical parameter information of the one or more batteries through a display device [see Page 14, ¶001].
          As to claim 19, 215’ discloses in figures 2-3, detecting the electrical parameter information of the one or more batteries: determining if any of the one or more batteries is abnormal according to the electrical parameter information of the one or more batteries; and displaying a warning message through the display device in response to determining that any of the one or more batteries is abnormal [see Page 14, ¶001].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859